Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/530,117 received February 23, 2021. Claim 2 is canceled, claims 1, 6 and 7 are amended, and claims 3-5 are left as original.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
During a telephonic interview with applicant’s attorney, Mr. Choi (74,626) on February 5, 2021, the examiner stated the limitation of claim 2 appeared to be the area which is not clearly read on by the prior art.  The applicant submitted an amendment in consideration of the discussion regarding the limitations of dependent claim 2, and amended independent claim 1 to incorporate the allowable material discussed during the interview.
Regarding Claim 1: Though the prior art discloses a power supplying port within a vehicle and an impact absorption member provided on the vehicle, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a front compartment provided in front of a cabin of the electric vehicle in the electric vehicle;
a power supplying port that is provided in the front compartment and outputs electric power from the power storage device and configured such that a power supplying cable is connected with the power supplying port;
an external power supplying device configured to feed electric power of the power storage device to an outside of the electric vehicle from the power supplying port; a fuel cell stack disposed inside the front compartment; and
an impact absorption member provided inside the front compartment, disposed in front of the fuel cell stack and configured to absorb an impact from a front side of the electric vehicle by deformation, wherein the power supplying port is provided behind the impact absorption member in the electric vehicle.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859